Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic communication with Arun Shome (Reg. No. 68408) on 08/31/2022.
The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) A vehicle control system including a vehicle controller device and an operation device, wherein the vehicle controller device comprises[[,]]
a wireless communication interface that is configured to receive operation information to operate a vehicle, from [[an]] the operation device disposed externally to the vehicle and operated by a remote operator; 
a first memory; and 
a first processor that is connected to the first memory, the first processor being configured to: 
acquire peripheral information regarding a periphery of the vehicle from a sensor, 
generate a travel plan for the vehicle based on the peripheral information, 
acquire biometric information of an occupant, 
based on the acquired biometric information, determine whether or not a compromised state has arisen in which manual driving by operation by the occupant is predicted to become compromised, 
in a case in which the compromised state is determined to have arisen, communicate check-up information, which is for checking a well-being of the occupant, using a display or speaker provided inside the vehicle, the check-up information being information transmitted from the operation device and input by the remote operator, 
receive a response from the occupant whose well-being is being checked, or notify the operation device of switchover information for switching the vehicle from the manual driving to remote driving in which the vehicle travels based on the operation information and switch from the manual driving to autonomous driving in a case in which a response from the occupant has not been received, and 
control the autonomous driving in which the vehicle travels based on the travel plan, control the remote driving in which the vehicle travels based on the operation information received from the operation device, and perform the remote driving in cases in which the switchover information has been received by the operation device; and 
wherein the operation device comprises a remote controller device including a second memory and a second processor connected to the second memory, the second processor being configured to: 
in a case in which information relating to the compromised state has been received, a second speaker provided at the operation device reports information relating to the compromised state.  

2. (Previously Presented) The vehicle controller device of claim 1, wherein the first processor is configured to switch from the manual driving to the autonomous driving after notifying the operation device of the switchover information and before receiving operation-ready information indicating that the remote driving is possible, and then, after the operation-ready information has been received from the operation device, switch from the autonomous driving to the remote driving.  

3. (Original) The vehicle controller device of claim 1, wherein the first processor is further configured to: 
notify the operation device of information relating to the compromised state, in a case in which the occupant has been determined to be in the compromised state; and 
communicate the check-up information, which is received from the operation device that has received the information relating to the compromised state, by outputting audio information.  

4. (Previously Presented) The vehicle controller device of claim 1, wherein the first processor is configured to notify the switchover information to the operation device in a case in which a response has not been received from the occupant whose well-being has been checked within a predetermined period after the check-up information has been reported by the display or speaker.  

5. Cancelled.

6. Cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, closest prior art Kinoshita (US 2020/0282980 A1), Vardaro et al. (US 2019/0391581 A1), Akula (US 2016/0303969 A1), and Benavidez et al. (US 11,188,074 B1) (hereinafter Kinoshita, Vardaro, Akula, and Benavidez, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Kinoshita discloses a vehicle controller device that includes a first memory, a first processor coupled to the first memory, and a wireless communication interface configured to receive operation information to remotely operate a vehicle from an operation device controlled by a remote operator. Kinoshita further discloses the first processor acquires peripheral information of the vehicle from a sensor to generate a travel plan for autonomous driving, acquires biometric information of an occupant in order to determine whether the occupant is in a compromised state, and switches the vehicle from manual driving to remote driving when the occupant is in a compromised state. Kinoshita fails to disclose that the processor communicates check-up information which is for checking the well-being of the occupant using a display or speaker, receiving a response from the occupant, the operation device includes a second speaker that reports information related to the compromised state, the check-up information being transmitted from the operation device and input by the remote operator, and the vehicle is switched from a manual driving mode to an autonomous driving mode when no response is received from the driver.
Vardaro teaches a processor that communicates check-up information to a driver of a vehicle which is for checking the well-being of the occupant using a display or speaker, receiving a response from the occupant, and switching the vehicle to remote driving in a case in which no response from the occupant is received. The combination of Kinoshita and Vardaro fails to teach the operation device includes a second speaker that reports information related to the compromised state, the check-up information being transmitted from the operation device and input by the remote operator, and the vehicle is switched from a manual driving mode to an autonomous driving mode when no response is received from the driver.
Akula teaches the operation device includes a second speaker that reports information related to the compromised state. The combination of Kinoshita, Vardaro, and Akula fails to teach the check-up information being transmitted from the operation device and input by the remote operator and the vehicle is switched from a manual driving mode to an autonomous driving mode when no response is received from the driver.
Benavidez teaches the check-up information being transmitted from the operation device and input by the remote operator. The combination of Kinoshita, Vardaro, Akula, and Benavidez fails to teach the vehicle is switched from a manual driving mode to an autonomous driving mode when no response is received from the driver.
The combination of Kinoshita, Vardaro, Akula, and Benavidez fails to teach the vehicle is switched from a manual driving mode to an autonomous driving mode when no response is received from the driver. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668